 NOTICE:  This opinion is subject to formal revision before publication in the bound  volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.  20570, of any typographical or other formal errors so that corrections can be included in the bound volumes. Cooper Tire & Rubber Company and International Brotherhood of Electrical Workers, Local 1634. Case 18ŒCAŒ17152 March 25, 2004 DECISION AND ORDER BY CHAIRMAN BATTISTA AND MEMBERS LIEBMAN  AND WALSH This is a refusal-to-bargain case in which the Respon-dent is contesting the Union™s certification as bargaining representative in the underlying representation proceed-ing following a rerun election.  Pursuant to a charge filed on January 13, 2004, the General Counsel issued the complaint on January 29, 2004, alleging that the Respon-dent has violated Section 8(a)(5) and (1) of the Act by refusing the Union™s request to bargain following the Union™s certification in Case 18ŒRCŒ17081.  (Official notice is taken of the ﬁrecordﬂ in the representation pro-ceeding as defined in the Board™s Rules and Regulations, Secs. 102.68 and 102.69(g); Frontier Hotel, 265 NLRB 343 (1982).)  The Respondent filed an answer admitting in part and denying in part the allegations in the com-plaint, and asserting affirmative defenses. On February 17, 2004, the General Counsel filed a Motion for Summary Judgment.  On February 19, 2004, the Board issued an order transferring the proceeding to the Board and a Notice to Show Cause why the motion should not be granted.  On March 10, 2004, the Respon-dent filed a response. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. Ruling on Motion for Summary Judgment The Respondent admits its refusal to bargain, but con-tests the validity of the certification on the ground that the Board erred in setting aside the initial election, based on the Union™s objection, and directing a second elec-tion.1All representation issues raised by the Respondent were or could have been litigated in the prior representa-tion proceeding.  The Respondent does not offer to ad-duce at a hearing any newly discovered and previously unavailable evidence, nor does it allege any special cir-cumstances that would require the Board to reexamine the decision made in the representation proceeding.  We                                                                                                                      1 The Board™s decision setting aside the initial election and ordering a rerun election is reported at 340 NLRB No. 108 (2003).  therefore find that the Respondent has not raised any representation issue that is properly litigable in this un-fair labor practice proceeding.  See Pittsburgh Plate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941).   Accordingly, we grant the Motion for Summary Judg-ment.2  On the entire record, the Board makes the following FINDINGS OF FACT I.  JURISDICTION The Respondent is engaged in the manufacture, distri-bution and sale of tires at various facilities throughout the United States, including a facility located in Cedar Rapids, Iowa.   During the calendar year ending December 31, 2003, the Respondent, in conducting its business operations described above, purchased and received at its Cedar Rapids, Iowa facility goods and services valued in excess of $50,000 directly from sources located outside the State of Iowa, and sold and shipped goods and services valued in excess of $50,000 from its Cedar Rapids, Iowa facility directly to points located outside the State of Iowa.   We find that the Respondent is an employer engaged in commerce within the meaning of Section 2(2), (6) and (7) of the Act and that the Union is a labor organization within the meaning of Section 2(5) of the Act. II.  ALLEGED UNFAIR LABOR PRACTICES A.  The Certification Following the second election held December 3, 2003, the Union was certified on December 10, 2003, as the exclusive collective-bargaining representative of the em-ployees in the following appropriate unit:  All full-time and regular part-time warehouse employ-ees employed at its warehouse located at 5405 Ely Road SW, Cedar Rapids, Iowa, but excluding office clerical employees, plant clerical employees, managers and guards and supervisors as defined in the Act.  The Union continues to be the exclusive representative un-der Section 9(a) of the Act.  2 Chairman Battista dissented to the ordering of a second election in the underlying representation case and would have found that the Em-ployer did not engage in objectionable conduct warranting a new elec-tion.  340 NLRB No. 108, slip op. at 3Œ4.  While he remains of that view, he agrees that the Respondent has not raised any new matters that are properly litigable in this unfair labor practice case.  See Pittsburgh Plate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941).  In light of this, and for institutional reasons, he agrees with the decision to grant the General Counsel™s Motion for Summary Judgment.  341 NLRB No. 64  COOPER TIRE & RUBBER CO. 2B.  Refusal to Bargain Since December 10, 2003, the Union has requested the Respondent to bargain, and, since January 13, 2004, the Respondent has refused.  We find that the Respondent™s conduct  constitutes an unlawful refusal to bargain in violation of Section 8(a)(5) and (1) of the Act. CONCLUSION OF LAW By refusing on and after January 13, 2004, to bargain with the Union as the exclusive collective-bargaining representative of employees in the appropriate unit, the Respondent has engaged in unfair labor practices affect-ing commerce within the meaning of Section 8(a)(5) and (1) and Section 2(6) and (7) of the Act. REMEDY Having found that the Respondent has violated Section 8(a)(5) and (1) of the Act, we shall order it to cease and desist, to bargain on request with the Union, and, if an understanding is reached, to embody the understanding in a signed agreement.   To ensure that the employees are accorded the services of their selected bargaining agent for the period provided by the law, we shall construe the initial period of the cer-tification as beginning the date the Respondent begins to bargain in good faith with the Union.  Mar-Jac Poultry Co., 136 NLRB 785 (1962); Lamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817 (1964); Burnett Construction Co., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965). ORDER The National Labor Relations Board orders that the Respondent, Cooper Tire & Rubber Company, Cedar Rapids, Iowa, its officers, agents, successors, and as-signs, shall 1.  Cease and desist from (a)  Refusing to bargain with International Brother-hood of Electrical Workers, Local 1634, as the exclusive bargaining representative of the employees in the bar-gaining unit. (b)  In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act. 2.  Take the following affirmative action necessary to effectuate the policies of the Act. (a)  On request, bargain with the Union as the exclu-sive representative of the employees in the following appropriate unit on terms and conditions of employment, and if an understanding is reached, embody the under-standing in a signed agreement:  All full-time and regular part-time warehouse employ-ees employed at its warehouse located at 5405 Ely Road SW, Cedar Rapids, Iowa, but excluding office clerical employees, plant clerical employees, managers and guards and supervisors as defined in the Act.  (b)  Within 14 days after service by the Region, post at its facility in Cedar Rapids, Iowa, copies of the attached notice marked ﬁAppendix.ﬂ3  Copies of the notice, on forms provided by the Regional Director for Region 18, after being signed by the Respondent™s authorized repre-sentative, shall be posted by the Respondent and main-tained for 60 consecutive days in conspicuous places including all places where notices to employees are cus-tomarily posted.  Reasonable steps shall be taken by the Respondent to ensure that the notices are not altered, defaced, or covered by any other material.  In the event that, during the pendency of these proceedings, the Re-spondent has gone out of business or closed the facility involved in these proceedings, the Respondent shall du-plicate and mail, at its own expense, a copy of the notice to all current employees and former employees employed by the Respondent at any time since January 13, 2004. (c) Within 21 days after service by the Region, file with the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken to comply.     Dated, Washington, D.C.  March 25, 2004   Robert J. Battista,                                Chairman   Wilma B. Liebman,                          Member   Dennis P. Walsh,                              Member    (SEAL)            NATIONAL LABOR RELATIONS BOARD  APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD                                                            3 If this Order is enforced by a judgment of a United States court of appeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the National Labor Relations Board.ﬂ  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 3An Agency of the United States Government  The National Labor Relations Board has found that we vio-lated Federal labor law and has ordered us to post and obey this notice.  FEDERAL LAW GIVES YOU THE RIGHT TO  Form, join, or assist any union Choose representatives to bargain with us on your behalf Act together with other employees for your bene-fit and protection Choose not to engage in any of these protected activities.  WE WILL NOT refuse to bargain with International Brotherhood of Electrical Workers, Local 1634, as the exclusive representative of the employees in the bargain-ing unit. WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act. WE WILL, on request, bargain with the Union and put in writing and sign any agreement reached on terms and conditions of employment for our employees in the bar-gaining unit:  All full-time and regular part-time warehouse employ-ees employed at our warehouse located at 5405 Ely Road SW, Cedar Rapids, Iowa, but excluding office clerical employees, plant clerical employees, managers and guards and supervisors as defined in the Act.   COOPER TIRE & RUBBER COMPANY    